NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                       2007-5085


                          PRECISION PINE & TIMBER, INC.,

                                                     Plaintiff-Appellee,

                                           v.


                                   UNITED STATES,

                                                     Defendant-Appellant.


        Richard W. Goeken, Saltman & Stevens, P.C., of Washington, DC, argued for
plaintiff-appellee. With him on the brief was Alan I. Saltman.

       David A. Harrington, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-appellant.
With him on the brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson,
Director, and Kathryn A. Bleecker, Assistant Director.


Appealed from: United States Court of Federal Claims

Judge George W. Miller
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                       2007-5085


                          PRECISION PINE & TIMBER, INC.,

                                                      Plaintiff-Appellee,

                                           v.

                                  UNITED STATES,

                                                      Defendant-Appellant.




                                    Judgment


ON APPEAL from the         United States Court of Federal Claims

in CASE NO(S).             02-CV-131

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

                           AFFIRMED. See Fed. Cir. R. 36.

    Per Curiam (MICHEL, Chief Judge, BRYSON, Circuit Judge, and FOGEL * , District
                                      Judge).


                                     ENTERED BY ORDER OF THE COURT



DATED: November 9, 2007                         /s/ Jan Horbaly
                                                Jan Horbaly, Clerk




*
 Honorable Jeremy Fogel, District Judge, United States District Court for the Northern
District of California, sitting by designation.